*328Rescript.
A husband may lawfully pay a bona fide debt due from him to his wife, for money of her own lent to him after marriage, by procuring, with her assent, a conveyance to her by a third person of land paid for by him.
When such conveyance is accepted by her in payment of such debt, she holds the land as if bought and paid for by herself with her own money or means, and it is not liable to be taken as the property of the husband, to pay his debts, contracted before such purchase.
In the absence of proof sufficient to establish a common fraudulent intent and design on the part of the husband and wife, his other creditors cannot complain of his preference to discharge his debt to her, rather than to them.
The fact that the debt to the wife has subsisted more than six years prior to such payment, and that the note originally given for it is barred by the statute of limitations is not conclusive evidence of a want of good faith. ■
The creditor in this case fails to show to the satisfaction of the court that the wife should not be regarded as the bona fide purchaser, for value, of the property conveyed to her.
Mere suspicion, arising out of the relation of husband and wife, will not suffice for that purpose. Bill dismissed with costs.